Gray, C. J.
The writ was in due form, returnable at the Superior Court to be holden at Lawrence on the first Monday of March, 1869. No attachment of goods or estate was made, and the arrest of the defendant was the only service of the writ upon him which was required by law. Gen. Sts. c. 123, §§ 10, 11, 23. The bail bond is indeed, by our statutes, to be considered so far a matter of record that it can be enforced by scire facias only, but it is no part of the record for any other purpose. Gen. Sts. c. 125, § 8. Bean v. Parker, 17 Mass. 591. Crane v. Keating, 13 Pick. 339. It is at least doubtful whether the misrecital m the bond, of Salem for Lawrence, in describing the court to which the writ was returnable, would defeat a writ of scire facias upon the bond. Crofts v. Stockley, 2 Moore & Payne, 81; S. C. 5 Bing. 32. Arnold v. Allen, 8 Mass. 147. Colburn v. Downes, 10 Mass. 20. Glezen v. Rood, 2 Met. 490. But, however that may be, it affords no ground for dismissing this action.
Exceptions overruled.